Name: Council Regulation (EEC) No 3911/87 of 22 December 1987 amending Regulation (EEC) No 827/68 on the common organization of the market in certain products listed in Annex II to the Treaty
 Type: Regulation
 Subject Matter: tariff policy;  agricultural structures and production;  agricultural policy;  agricultural activity
 Date Published: nan

 Avis juridique important|31987R3911Council Regulation (EEC) No 3911/87 of 22 December 1987 amending Regulation (EEC) No 827/68 on the common organization of the market in certain products listed in Annex II to the Treaty Official Journal L 370 , 30/12/1987 P. 0036 - 0043 Finnish special edition: Chapter 3 Volume 25 P. 0126 Swedish special edition: Chapter 3 Volume 25 P. 0126 COUNCIL REGULATION (EEC) N ° 3911/87of 22 December 1987amending Regulation (EEC) N ° 827/68 on the common organization of the market in certain products listed in Annex II to the TreatyTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas the Community is a Contracting Party to the International Convention on the Harmonized Commodity Description and Coding System, hereinafter referred to as the 'harmonized system', which replaces the Convention of 15 December 1950 on Nomenclature for the Classification of Goods in Customs Tariffs; Whereas Council Regulation (EEC) N ° 2658/87 (3) established, from 1 January 1988, a combined goods nomenclature based on the harmonized system which will meet the requirements both of the Common Customs Tariff and of the external trade statistics of the Community; Whereas, as a consequence, it is necessary to express the descriptions of goods and tariff heading numbers which appear in Council Regulation (EEC) N ° 827/68 (4), as last amended by Regulation (EEC) N ° 2966/80 (5), according to the terms of the combined nomenclature based on the harmonized system; Whereas aquatic invertebrates, other than crustaceans and molluscs, and preparations thereof are presently classified in subheadings 01.06 C, 02.04 C II, 02.06 C III and 16.02 B of the Common Customs Tariff; whereas, as a result, they are covered by Regulation (EEC) N ° 827/68; whereas in the harmonized system they will be classified in heading Nos 0307 and 1605; whereas, therefore, it is desirable that the said aquatic invertebrates and preparations thereof be covered by Regulation (EEC) N ° 3796/81 of 29 December(1) Opinion delivered on 18 December 1987 (not yet published in the Official Journal). (2) Opinion delivered on 16 December 1987 (not yet published in the Official Journal). (3) OJ N ° L 256, 7. 9. 1987, p. 1. (4) OJ N ° L 151, 30. 6. 1968, p. 16. (5) OJ N ° L 307, 18. 11. 1980, p. 5. 1981 on the common organization of the market in fishery products (6), as last amended by Regulation (EEC) N ° 3759/87 (7); whereas, as a result, they are no longer to be covered by Regulation (EEC) N ° 827/68; Whereas certain edible flours and meals of meat or meat offal are classified in subheadings of heading N ° 02.06 of the Common Customs Tariff presently in force, which are covered by Regulation (EEC) N ° 827/68; whereas in the combined nomenclature, by way of simplification, a single subheading has been established to cover all edible flours and meals of meat or meat offal; whereas it is desirable that the said flours and meals be covered by Council Regulation (EEC) N ° 805/68 of 27 June 1968 on the common organization of the market in beef and veal (8), as last amended by Regulation (EEC) N ° 3905/87 (9); whereas, as a result, they should no longer be covered by Regulation (EEC) N ° 827/68; Whereas certain mixtures of dried nuts are classified, according to their essential character, in subheadings of Chapter 8 of the Common Customs Tariff presently in force, which are covered by Regulation (EEC) N ° 827/68; whereas in the combined nomenclature, by way of simplification, a single subheading has been established to cover all mixtures of dried nuts; whereas it is desirable that the said mixtures be covered by Council Regulation (EEC) N ° 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (10), as last amended by Regulation (EEC) N ° 3910/87 (11); whereas, as a result, they should no longer be covered by Regulation (EEC) N ° 827/68; Whereas certain mixtures of dried fruits, or of dried fruits and nuts, are classified according to their essential character, in subheadings of the Common Customs Tariff presently in force which are covered by Regulation (EEC) N ° 827/68; whereas in the combined nomenclature by way of simplification, a single subheading has been established to cover all mixtures of dried fruits and of dried fruits and nuts; whereas, it is desirable that the said mixtures be covered by Council Regulation (EEC) N ° 426/86 of 24 February 1986 (12) on the common organization of the markets in processed fruit and vegetables, as last amended by Regulation (EEC) N ° 3909/87 (13); whereas, as a result, they should no longer be covered by Regulation (EEC) N ° 827/68; ¹(6) OJ N ° L 379, 31. 12. 1981, p. 1. ¹(7) OJ N ° L 359, 21. 12. 1987, p. 1. ¹(8) OJ N ° L 148, 28. 6. 1968, p. 1. ¹(9) See page 7 of this Official Journal. (10) OJ N ° L 118, 20. 5. 1972, p. 1. (11) See page 33 of this Official Journal. (12) OJ N ° L 49, 27. 2. 1986, p. 1. (13) See page 20 of this Official Journal. Whereas certain homogenized preparations of meat, meat offal or blood, preparations of animal blood, and stuffed pasta containing more than 20 % by weight of sausages and the like, meat and meat offal, including fats, are classifiedin subheadings of heading N ° 16.02 of the Common Customs Tariff presently in force, which are covered by Regulation (EEC) N ° 827/68; whereas in the combined nomenclature, by way of simplification, single subheadings have been established for each of the aforementioned preparations; whereas it is desirable that the said preparations be covered by Council Regulation (EEC) N ° 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (1), as last amended by Regulation (EEC) N ° 3906/87 (2); whereas, as a result, they should no longer be covered by Regulation (EEC) N ° 827/68, HAS ADOPTED THIS REGULATION: Article 1The Annex to Regulation (EEC) N ° 827/68 is hereby replaced by the Annex to this Regulation. Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect fom 1 January 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1987. For the CouncilThe PresidentN. WILHJELM